Case 1:15-cv-08725-GBD-RWL Document 230 Filed 04/25/19 Page 1 of 3

SEYFARTH

Seyfar'th Shaw LLP

620 Eighth Avenue

New York, New York 10018
(212) 218_5500

Wéiéelr'zs)dziria§t §Ec§%e faX (212) 218-5526

www.seyfarth.com
Writer's e-mai|
sparadise@seyfarth.com

Aprii 25, 2019

VIA ECF AND HAND DELIVERY

The Honorable Robert W. Lehrburger

United States Magistrate Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

NeW York, New York 10007

Re: UMB Banl\gl N.A.. as Trustee v. Sanof`l. 15 Civ. 8725 [S.D.N.Y.) (GBD) (RWL`}

Dear Magistrate Judge Lehrburger:

We Write on behalf of non-parties Stonehill Master Fund Limited and Stonehill Institutional
Partners, L.P. (collectively “Stonehill”) to oppose Defendant Sanofi’s April 22, 2019 letter motion
for leave to open fact discovery to take three depositions of Stonehill employees. F or the following
reasons, Sanofi’s motion should be denied.

First and foremost, the motion should be denied because it is untimely. Fact discovery Was
to be completed on or before November 12, 2018. Sanofi’s arguments regarding its lack of
timeliness are threadbare. Sanof1 could have, but did not request a deposition When it requested
leave from this Court to serve document subpoenas on Stonehill on October 15, 2018. To the
contrary, Sanof1 sought leave to serve “narrowly tailored subpoenas,” Without any mention of
depositions. (ECF No. 216). Thereafter, even assuming the deadline for fact discovery had not
already lapsed, as Sanofi concedes, Stonehill “began its rolling production on December 14, 2018”;
yet, the current request for a deposition Was not made until April 22. Sanofi provides no excuse for
its multi-layered untimeliness_let alone “compelling circumstances”-other than to say “it Would
have been premature” to seek or even refer to a deposition in October 2018. Moreover, Sanofi Was
Well aware that Stonehill Was one of the parties to the financing arrangement and one of the largest
CVR holders Well before the November 12, 2018 fact discovery cutoff.

Second, the F ederal Rules of Civil Procedure state that the scope and extent of discovery is
to be assessed based on Whether the discovery sought is relevant and proportional to the needs of
the case. FRCP 26(b)(1). Furthermore, pursuant to F ederal Rule of Civil Procedure 45(d)(1),
Defendant is obligated to “take reasonable steps to avoid imposing undue burden or expense on a
person subject to the subpoena” and discovery designed to annoy or oppress a party is of course

56481442v.1

11~||5 LETTERHE/\D 15 l‘R|NT[l`) ()N RE(`,\CLED ST()CK a

 

W)\SH1NGTON. D C

SYDNEV

S.RN FRA'NCISCO SH.ANSHF'\|

CH?C!'\GD HONG F-ONG HOUSTON LONDON LDS ANGELES MEL.EOURNE NEW YORK SACRAMENTO

BOSTC|N

AT|.ANTA

Case 1:15-cv-08725-GBD-RWL Document 230 Filed 04/25/19 Page 2 of 3
"-i Hon. Robert W. Lehrburger

H
S E Y .l ARI 1-1 Apn 25, 2019

Page 2

 

inappropriate FRCP 30(3)(A). As this Court has already determined, the proposed subjects of the
deposition testimony sought here is neither relevant nor proportionate to the needs of the case.

In denying Sanofi’s earlier attempt in this action to serve blunderbuss document subpoenas
on Stonehill and twenty-one other CVR holders, Your Honor held that “where discovery is targeted
to non-parties, ‘the Court should be particularly sensitive to weighing the probative value of the
information sought against the burden of production on the non-party.”’ (ECF No. 160 (quoting
Fears v. Wilhelmina Moa’elAgency, Inc., No. 02 Civ. 4911, 2004 WL 719185, at *1 (S.D.N.Y.
April 1, 2004))). Your Honor also held that “[m]otive is not an element in a breach of contract
suit.” Id. Nevertheless, Sanof1 refers to a series of purported irrelevant facts which, primarily go to
the prosecution of this lawsuit. These areas may well comprise privileged material concerning trial
strategy (and would therefore obviously not be appropriate for discovery), but, in any event, do not
go to the intention of the parties in negotiating and documenting the CVR Agreement, which is
central to this action. To be certain, Stonehill played no role in negotiating the contracts and, as
such, Stonehill’s actions or internal thoughts are divorced from this lawsuit. Steinbrenner v Esquire
Reporting Co. Inc., No. 90 CIV. 6419, 1991 WL102540, at *6 (S.D.N.Y. June 3, 1991)
(interpreting a contract “naturally depends not on the understanding of potential third party
beneficiaries, but rather on the intent of the parties themselves”); MBIA Ins. Corp v Patriarch
Partners VIII, LLC, 950 F.Supp.2d 568, 616 (S.D.N.Y. 2014) (concluding that a non-party to the
contract’s “own personal understanding is not relevant to the contract interpretation analysis; rather,
what matters is the intent of MBIA, the corporate entity that was a party to the [contract at issue]”).
Thus, even were Sanofl’s request timely, the non-party discovery it seeks would still be irrelevant
and disproportionate to the needs of the case and in apparent disregard of Your Honor’s previous
ruling. (ECF No. 160 at 3-4).

Third, non-party Stonehill has already incurred a substantial burden and expense in
responding to Sanofl’s document requests. Sanof1 supplied Stonehill with two separate sets of
search terms, which generated 4,258 documents for review. Stonehill viewed Sanofi’s search terms
as overbroad and believed it would be disproportionately burdensome to require a non-party to
review more than 4,200 documents. Stonehill attempted to negotiate in good faith to narrow the
search terms but Sanof1 was generally unwilling to narrow them. Rather than require Sanof1 to
move to compel and burden this Court, Stonehill cooperated with Sanofi, reviewed the more than
4,200 documents and ultimately produced 768 responsive documents totaling 7,736 pages.
Stonehill also produced three privilege logs and three redaction'logs, with 660 entries.l

Fourth, in addition to the general irrelevance of the discovery that Sanof1 seeks, at least two
of the topics about which Sanof1 seeks deposition testimony pertain to sensitive, proprietary
information regarding Stonehill’s general investment strategies and its specific investment
intentions with respect to the CVRs, each of which is wholly irrelevant to whether Sanof1 breached

 

l Sanof1 attempts to justify the need for its motion by asserting that Stonehill produced 5,000 of the 7,736 pages on
April 2, 2019, but this is unavailing None ofthe documents Sanof1 relies upon in its letter were part ofthe April 2
production The bulk of that production consisted of public documents, such as court filings in this action and news
articles regarding Sanof1 and the CVRs as well as scheduling emails. Thesc were not probative documents and do not
provide a “compelling circumstance” to justify reopening discovery to allow the Stonehill depositions lo be taken.

56481442v.l

Case 1:15-cv-08725-GBD-RWL Document 230 Filed 04/25/19 Page 3 of 3

l-l .R b rtW. L hrb
SEYFARTH On 0 e Aprile25,l2r0gle;

Page 3

the CVR Agreement -- the ultimate issue to be decided in this action. Of course, Stonehill’s
investment strategies have absolutely zero bearing on the merits of the breach of contract claim.
See Pnlumbo v Shuhnon, No. 97 Civ-4314, 1998 WL 436367, at *3 (S.D.N.Y. July 27, 1998)
(denying discovery of investment documents of defendants’ non-party clients because such requests
were “not relevant to the subject matter of this lawsuit, will expand the scope of discovery
needlessly, and will invade the privacy of the non-parties unnecessarily” and-’“perrnitting plaintiffs
to delve into the non-parties’ investment portfolios for the purposes articulated by the plaintiffs
would be tantamount to permitting them to ‘roam in the shadow zones of relevancy and to explore
matter which does not presently appear germane on the theory that it might conceivably become
so"‘) (citing Sttrety Ass ‘n ofArnerica v Republic lns. Co.. 388 F2d 412,414 (2d Cir l967))',1n re
Alliance Ph,arm. Sees. Litig., No. l\/l-8-85, 1995 WL 51 189, at *1 (S.D.N.Y. Feb 9, 1995) (denying
plaintiffs motion to compel production of trading records from non-party investment bank-
underwriters when “plaintiff [attempted] to obtain stacks of trading documents from non-parties on

the basis they might substantiate a theory of materiality and the scienter of a party“) (ernphasis in
original).2

Finally, contrary to Sanofi’s bald allegation, Stonehill is not the real party in interest in this
action for the reasons set forth in UMB’s letter. (ECF No. 229 at 2).

Accordingly, for the foregoing reasons, as well as the reasons set forth in Plaintiff’s
opposition letter (ECF No. 229), Stonehill respectfully requests that Sanofi’s motion be denied and
that no deposition of Stonehill or l\/lr. Stern be permitted.

Respectfully submitted,

/s/ Steven Paradr`se
Steven Paradise

cc: Counsel of Record (via ECF)
Meghan Lidster

 

2 Specifically, Sanoti’s requests that touch on proprietary information are: “(ii) Stonehill’s valuation of the CVRs and its
decision(s) to invest in the CVng and (iii) Stonehill’s trading in the CVRs Jnom July 2015 to the present.” (ECF No.

227 at 1).

56481442v.1

THIS l_E`l'Tlil{l'li./\l`) |S PR|NTED ()N RECYC|.[;D STOCK 6

